DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 1 is amended. Claims 17-20 are new. Claims 2-6, 10, 15, and 16 are cancelled. Claims 8, 9, 13, and 14 are withdrawn due to an earlier restriction requirement.
Claims 1, 7, 11, 12, and 17-20 are pending for examination below.

Response to Arguments
Applicant’s arguments and amendments with respect to the 112(a) rejection of the claims have been fully considered and are persuasive.  The 112(a) rejection of the claims has been withdrawn. 
Applicant's arguments filed 23 August 2022 have been fully considered but they are not persuasive.
Applicant argues on page 8 of the Remarks that claim 1 differs from Knuuttila at least because the present application is not directed to converting to branched fatty acids or subsequent hydrogenation into isoparaffins, which is argued to be the purpose of Knuuttila.
In response, the claims do not exclude producing branched fatty acids or hydrodeoxygenation of the branched fatty acids. The claims merely comprise a pretreatment step at least comprising filtration and a hydrodeoxygenation step. There is nothing in the claim which excludes the process or the pretreatment from also including a step of converting fatty acids to branched fatty acids. Thus, as Knuuttila does teach a step of pretreatment comprising filtration and hydrodeoxygenation as detailed below, Knuuttila continues to render obvious the claims. 
	Applicant also argues on page 8 of the Remarks that there is no disclosure in Knuuttila of a pretreatment step and especially a pretreatment step.
In response, the Examiner respectfully disagrees. Knuuttila clearly teaches the presence of a pretreatment step which can be filtration (paragraph [0047]). Thus, Knuuttila continues to render obvious the filtration step.
Applicant further argues on pages 8-9 of the Remarks that the focus of Knuuttila and of the skilled artisan would be focusing on branching, and thus would not modify Knuuttila to introduce a pretreatment and especially not filtration.
In response, again, Knuuttila explicitly teaches a pretreatment step which can be filtration (paragraph [0047]). Thus one of ordinary skill is not modifying Knuuttila to include this step, as it is positively taught by Knuuttila.
Applicant argues on pages 9 and 10 of the Remarks that Knuuttila process allows the use of feed containing impurities, and thus one would not pretreat by filtration as claimed, because the pre-processing of filtration is optional and in contradiction with the statement that the feed contains impurities. Further it is argued that chemical and physical methods of pretreatment are presented as equivalents and thus one would not select filtration over the other options.
In response, Knuuttila clearly teaches pre-processing as a step that can occur and clearly teaches filtration as an option for this step. Thus, just because Knuuttila teaches that the feed can contain impurities does not teach away from the fact that Knuuttila also teaches that the process can include the claimed pretreatment filtration step which removes contaminants (paragraph [0047]), and continues to render obvious the inclusion of a pretreatment step. Further, as Applicant has noted, the options are equivalents. Thus, one of ordinary skill in the art would select any option, including filtration, and expect that the impurities would be removed as described by Knuuttila. Applicant has not shown any criticality or unexpected results of filtration as compared to the other methods of Knuuttila, and thus it remains obvious to select filtration from the list of Knuuttila.
Applicant also argues on page 9 of the Remarks that the feed of Knuuttila which is subjected to hydrodeoxygenation is not the same as the claimed feed subjected to hydrodeoxygenation.
In response, the Examiner respectfully disagrees. The claims indicate that the pretreatment process “contains filtration” but the language of the claim is “comprising”. Thus, the pretreatment can contain other steps. The branching step of Knuuttila can be considered part of the pretreatment step. Thus, the pre-processed and branched feedstock of Knuuttila which is subjected to hydrodeoxygenation is equivalent to the pretreated feedstock subjected to hydrodeoxygenation as claimed.
	Applicant argues on page 10 of the Remarks that Knuuttila teaches that the process is efficient and cost effective, and as such one of ordinary skill in the art would not modify the process to arrive at the claimed process.
In response, the Examiner respectfully notes that modification is not required. Knuuttila teaches pretreatment comprising filtration and hydrodeoxygenation (paragraphs [0047], [0059]), and thus teaches the claimed process without modification.
Applicant argues on pages 10-11 of the Remarks that selecting filtration is impermissible hindsight, and that filtration is non-preferred. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Knuuttila clearly teaches filtration to remove contaminants as an option for the pre-processing step. Thus, it is not hindsight to select filtration from the list, absent any evidence of the criticality or unexpected results of filtration over other methods of pre-processing. Also, Knuuttila does not say that filtering is a non-preferred method, but merely lists it as an option. Even if it was non-preferred, a teaching is used for all it contains, not just the preferable embodiments. It is well known that discussion of preferred embodiments does not result in a teaching away from the more general or less preferred embodiments. "[T]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." MPEP 2141.02(VI). There is no suggestion in Knuuttila that filtration does not work as a pre-processing step. Thus, one of ordinary skill in the art would continue to be motivated to select filtration from the list of options for removing impurities in the pre-processing step (paragraph [0047]).
Applicant also argues on page 11 of the Remarks that the pre-processing would be done before the branching step, thus it is not performed before the hydrodeoxygenation step as claimed.
In response, the Examiner notes that the claims are open to other steps in the pretreatment or in the process itself. Thus, the fact that Knuuttila teaches an intermediate conversion step between the filtration and the hydrodeoxygenation does not teach away from the claimed process. The conversion can be considered part of the pretreatment, and thus the filtered and branched feed would be equivalent to the pretreated feed which is subjected to hydrodeoxygenation. Thus, Knuuttila continues to render obvious the claimed method.
Applicant further argues on page 11 that the amount of fatty acids is not disclosed in Knuuttila. 
In response, the Examiner respectfully disagrees. Knuuttila clearly teaches the amount of 50 to 90 wt% free fatty acids (paragraphs [0041], [0043]). Thus, Knuuttila does render obvious the claimed amount of 40 to 80 wt%.
Applicant additionally argues on page 11 that the fatty acids in claim 1 may be free fatty acids, triglycerides, esters, or salts, preferably free fatty acids, and that Knuuttila does not teach these other types would function in the process.
In response, the Examiner notes that claim 1 requires that the fatty acids be free fatty acids, which are the preferred form in Knuuttila (paragraph [0041]). Additionally, the phrasing above appears to come from paragraph [0041] of Knuuttila, and thus Knuuttila would teach all forms of fatty acids should function in the process. 
Alternatively, in case the Examiner has the argument backward, Knuuttila teaches that the fatty acids are preferably free fatty acids (paragraph [0041]), and teaches the TOFA as in instant claim 7. Thus, one of ordinary skill in the art would expect that free fatty acids and TOFA specifically would function in the process of Knuuttila, as they are preferred by Knuuttila, and as such that the process of Knuuttila would continue to render obvious the claimed process with a similar feed and similar steps. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 17, the claim recites “PFAD (10 wt-%), oil (89.10 wt-%), and water (0.90 wt-%)” The use of parentheses is improper and indefinite, because it is unclear whether the limitations inside the parentheses are required or optional. 
For purposes of examination, the claim will be interpreted as positively reciting the enclosed amounts for the PFAD, oil, and water. 
With regard to claims 18-20, the claims recite “PFAD (40 wt-%)”, “PFAD (60 wt-%)”, and “PFAD (80 wt-%)”, respectively. The use of parentheses is improper and indefinite, because it is unclear whether the limitations inside the parentheses are required or optional. 
For purposes of examination, the claims will each be interpreted as positively reciting the enclosed amount for the PFAD.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 11, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Knuuttila et al. (US 2013/0012745) in view of Marker et al. (US 7,982,079).
With regard to claims 1, 7, and 11, Knuuttila teaches a method for producing renewable fuels and biofuels (paragraph [0001]) comprising the following steps:
a) pre-processing a feedstock comprising contaminants by filtering (paragraphs [0047]-[0048]), where the feedstock comprises a mixture of oils including plant oils or animal fats and tall oil (paragraph [0044]) where the tall oil is CTO or TOFA (instant claim 7) (paragraph [0045]).
b) hydrodeoxygenation of the pre-processed feedstock to produce paraffins (paragraph [0059]) where the hydrodeoxygenation catalyst comprises a metal (paragraph [0063]).
Knuuttila further teaches that the feedstock can include a combination of free fatty acids and triglycerides (paragraph [0040]), and further that it comprises 50 to 90 wt% fatty acids (paragraph [0043]) which are preferably in the form of free fatty acids (paragraph [0041]). This overlaps the range of 40 to 80 wt% free fatty acids of instant claim 1, and 50 to 80 wt% of instant claim 11. While Knuuttila does not teach the exact range claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). When the feedstock comprises 50-90 wt% free fatty acids and also triglycerides as recited in Knuuttila, the remaining feedstock comprises predominantly triglycerides, as claimed. 
Knuuttila teaches that filtering the feedstock comprising tall oils and plant oils or animal fats removes contaminants such as metals (paragraph [0047]).
Knuuttila does not specifically teach that the contaminants removed also include phospholipids and solids. 
Marker teaches a process for producing hydrocarbons from renewable feedstocks including fatty acids (column 1, lines 12-15) where the feed can include tall oil (column 2, line 42) Marker further teaches that it is known that the renewable feedstocks may also contain contaminants such as metals, phosphorus, and solids, and that filtering can be done to remove the contaminants before hydrotreatment (column 3, lines 10-14, line 33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the filtration of Knuuttila would also remove phospholipids and solids as well as the metals taught by Knuuttila, because both Knuuttila and Marker teach filtration of feeds comprising tall oil to remove metals before hydrodeoxygenation, and Marker teaches that renewable feedstocks including tall oil may also comprise contaminants such as phosphorus and solids which are removed by the filtering (column 3, lines 10-14, line 33).
	With regard to claim 12, Knuuttila teaches that the catalyst comprises alumina, silica, or activated carbon (paragraph [0063]).
	With regard to claim 17, Knuuttila teaches the process above comprising a feed comprising 50 to 90 wt% fatty acids (paragraph [0043]) which are preferably in the form of free fatty acids (paragraph [0041]). Knuuttila does not specifically teach that the average particle size of this feed is less than the average particle size of a feed comprising 10 wt% PFAD, 89.1 wt% oil, and 0.9 wt% water. However, this feed comprising 10 wt% PFAD has only 8.6 wt% FFA (instant specification page 14, line 14). Thus, one of ordinary skill in the art would reasonably conclude that the feed having a similar FFA concentration to the claimed FFA concentration, as in Knuuttila, would have a similar average particle size as claimed, and thus that the average particle size of the Knuuttila feed having FFA overlapping the claimed range would be less than the average particle size of a feed having FFA well outside the claimed range, absent any evidence to the contrary. 
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Knuuttila et al. (US 2013/0012745) in view of Marker et al. (US 7,982,079) as applied to claim 1 above, and further in view of Salazar et al. (WO 2012/061088).
With regard to claims 18-20, Knuuttila teaches the method above, where the feed comprises mixtures of plant oils and/or animal fats which includes tall oil (paragraphs [0044]-[0045]).
Knuuttila does not specifically list palm fatty acid distillate (PFAD) as an option for the feed mixture.
Salazar teaches a process comprising hydrodeoxygenation of renewable lipid materials (paragraph [0091]) where the lipid materials include tall oil (paragraph [0043]) or PFAD (paragraph [0047]). Salazar further teaches that free fatty acids (FFA) are desirable in the feed, and that PFAD includes 80 wt% FFA (paragraphs [0042], [0047]). Thus, Salazar teaches that PFAD is a preferable source of FFA in a process of hydrodeoxygenation 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use PFAD instead of tall oil in the process of Knuuttila because Knuuttila and Salazar each teach hydrodeoxygenation of renewable sources including tall oil as an option, and Salazar teaches that PFAD is another preferable source because of the content of FFA in the PFAD (paragraph [0047]).
Knuuttila in view of Salazar teaches a mixture of components, but does not teach a specific amount of each component. However, Salazar teaches that the composition of the feed is a parameter of the system which can be adjusted (paragraph [0088]). Thus, the composition of the mixture of Knuuttila in view of Salazar is a process parameter which can be optimized and it would have been obvious to one having ordinary skill in the art to have determined the optimum value of 40 wt%, 60 wt%, or 80 wt% PFAD as claimed through routine experimentation in the absence of a showing of criticality. See MPEP 2144.05(II).
	Knuuttila in view of Salazar does not specifically teach the average particle size of the mixture of PFAD and other oils. However, because Knuuttila in view of Salazar renders obvious the claimed amounts of PFAD in the mixture, one of ordinary skill in the art would reasonably conclude that the mixtures with the claimed amounts of PFAD also have the claimed amounts of about 140 nm, 183.40 nm, and 80.73 nm for claims 18-20 respectively, absent any evidence to the contrary.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 8:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772